DETAILED ACTION

This action is in response to communications filed by the applicant on 2/2/2022.  Claims 1-20 are currently pending and claims 1, 8, and 15 have been amended.  This results in claims 1-20 being allowed.

Allowable Subject Matter

Claims 1-20 are allowed.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  
Rejections under 35 U.S.C. § 103 have been withdrawn for the following reason. Closest prior art to the invention include: 
Dahn et al. (US-20170364845-A1)
Bailey et al. (US-8554596-B2)
Black et al. (US-10380772-B2)
Polcari et al. (US 20100070323 A1)
Hackman et al. (WO-2016090010-A1)
 
A. Dębiński et al, "Methods of creating graphical interfaces of web applications based on the example of FLEX Framework," 2010 International Conference on Modern Problems of Radio Engineering, Telecommunications and Computer Science (TCSET), 2010, pp. 170-173. [online], [retrieved on 2022-05-09]. Retrieved from the Internet <https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=5446146>

None of the prior art of record, taken individually or in combination, teach the claimed invention as detailed in independent claims 1, 8, and 15, wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
6.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837. The examiner can normally be reached Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624